JUDGMENT

PER CURIAM.
This petition for review was considered on the record from the Drug Enforcement Administration and on the briefs of the parties and oral arguments of counsel. The Court has accorded the issues full consideration and has determined that they do not warrant a published opinion. See D.C.Cir. R. 36(d). It is
ORDERED and ADJUDGED that the petition for review be denied.
The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en *3banc. See Fed. R.App. P. 41(b); D.C.Cir. R. 41.